UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8601


JOHN THOMAS ROBINSON,

                  Petitioner - Appellant,

             v.

ROBERT M MAUNEY, Warden, Livesay Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:08-cv-01788-RBH)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Thomas Robinson, Appellant Pro Se.     Alphonso Simon, Jr.,
SOUTH CAROLINA ATTORNEY GENERAL'S OFFICE, Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John    Thomas      Robinson          seeks     to    appeal      the     district

court’s    order    accepting        the     recommendation          of    the    magistrate

judge     and    denying      relief     on    his      28    U.S.C.       §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or   judge      issues   a    certificate          of   appealability.               28    U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a       substantial       showing        of     the       denial       of     a

constitutional       right.”           28    U.S.C.        § 2253(c)(2)         (2006).            A

prisoner        satisfies       this        standard         by    demonstrating               that

reasonable       jurists      would     find       that      any    assessment            of     the

constitutional       claims     by     the    district        court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Robinson has

not made the requisite showing.                    Accordingly, we deny Robinson's

motion to stay his case, deny a certificate of appealability,

and dismiss the appeal.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before   the    court        and    argument        would      not     aid       the

decisional process.

                                                                                     DISMISSED

                                              2